DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/2021 and 6/25/2021 have considered by the examiner.
Claim Objections
Claims 30 and 31 are objected to because of the following informalities:  Claim 30 fails to designate (New).   Claim 31 recites further comprising a base oil….; and a lubricant additive.   The lubricant additive is not part of the Markush group of base oils and indication of “further comprising an additive” should be affirmatively recited.  Correction to the syntax is required for clarity to: “and further comprises a lubricant additive.”   Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Introduction/Claim Interpretation
The following introduction/claim interpretation is expressly incorporated into each and every rejection below as though fully set forth therein.
PRODUCT BY PROCESS:
The claims are directed to a reaction product of an isomeric mixture of tridecanols and adipic acid.  The cited primary reference of the prior art teaches adipic acid reacted with isomers of tridecanol made by the process set forth in certain 
The examiner notes that the references teach diesters of adipic acid formed with isomeric mixtures of tridecanols and therefore establish a prima facie showing of obviousness.
 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)
RANGES:  The references teach ranges which meet and or overlap the claimed ranges as more specifically below set forth.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
No dodecanol or tetra decanol is taught or required by the cited references.
35 USC § 103
Claims 16-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giacobbe et al (US 5,245,072) alternatively further in view of Breitscheidel et al (US 2003/0187114)
Regarding Claims 16-30 and 32:
Giacobbe et al (US 5,245,072) teaches making a biodegradable surfactant which can be used to make esters for lubricants or plasticizers (Abstract) the surfactant reacting olefins including C3 and C4 (i.e. butenes)  with a ZSM 23 catalyst to form oligomers hydroformylating the oligomer to form a saturated alcohol (C2 L25-36 meeting the limitation for a heterogenous catalyst of claim 18)  The ZSM23 forms oligomers (C2 L27-31) and forms-dodecenes are hydro formylated (C2 L65-68) when butene is oligomerized the olefin fractions include 10 carbon atoms fractions  (C4 L7-50) the olefins are hydrogenated (C8 L5-10 and C10 L50-65)  (meeting the 
The process includes hydroformylation using a catalyst such as rhodium or cobalt to convert olefins to alcohols (C5 L1-40) and optimal tridecanol synthesis (C7 L20-29) 
No dodecanol or tetradecanol is required or indicated as a reactant (meeting and/or overlapping he ranges of claims 24-28)
Branching index may be determined by H NMR (C9 L27-45 meeting the limitation of claims 29-30 for branching degree by H NMR) 
The average methyl side groups are 0.8 to 2 (C4 L5-40 overlapping the degree of branching of claims 29-30) and forming a semi linear alcohol with less than 1.4 methyl branches for an ester with improved low temperature properties and decreased volatility and high viscosity index esp. compared to isotridecyl alcohol (C2 L40-55) (C4 L5-40 overlapping the degree of branching of claims 29) 
The tridecanol is used to synthesize bis tridecanol esters of adipic and phthalic acid for synthetic lubricants.  (C13 L45-C14) (meeting the limitation of claim 16 for a lubricant with a diester of adipic acid). 
Ditridecyl phthalate is also useful as a high temperature lubricant in jet engines and other places as well as plasticizers (C14 L29-34)
 In an example iso tridecanol with 1.4 branching methyl groups is used.  The iso tridecanol had 3-4 branching methyl groups (C13 L50-60) See Table 3 C13 L60-C14L10 3-4 branching methyl groups and made from tridecanol with 1.4 branching methyl groups. 
The examiner maintains that since the mixtures has a degree of branching which overlaps the claimed ranges of claims 29-30 and does not require any alcohol other than tridecanol, the reference thereby overlaps the claimed % of triply double and singly/linear branched tridecanols.
The lubricant ester of di tridecyl adipate is biodegradable (C16 L1-28)
The branching of methyl groups may affect viscosity at 40°C and 100°C and respective viscosity index and one skilled in the art may prefer higher viscosity index (C14 L48-55) The highly branched esters have low pour point and are useful as lubricants for engines subjected to very cold temperatures.  Linearity improves VI where the branched and linear esters have VI of 134 and 159 and linearly also decreases volatility (C14 L55-68) (rendering obvious contacting with an engine thereby meeting the limitation of claim 32 for reducing friction between moving surfaces by contacting with the composition) 
	Since one of skill in the art may optimize the viscosity and viscosity index by controlling the branching of the esters, it is within the ken of one of ordinary skill in the art to optimize the branching of the iso tridecanol used in formation of the final ester.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
As above set forth, since the tridecanols are made by the procedure set forth in the dependent claims and since the tridecanols possess overlapping ranges of branching index of the dependent claims, the examiner maintains the branching of the tridecanols meet and/or overlap those of the instant claims.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990) “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Ditridecyl phthalate is also useful as a high temperature lubricant in jet engines and other places as well as plasticizers (C14 L29-34)
	While the examiner maintains the reference renders obvious the % of triple, double and single or linear tridecanols; assuming arguendo it does not:
The applicant recognizes in the specification that Breitscheidel et al (US 2003/0187114) discloses the instantly claimed tridecanol mixture having at least 46 % triple branched at least 35 % double branched and single/linear branch of 19 % (See Instant Specification at P 16 Table 1) made by the process steps of the instant claims 17-18.
Breitscheidel discloses diesters from mixtures of isomeric tridecanols (Abstract) such as n-tridecanol, methyl decanols, 1- methyl dodecanol or ethyl undecanol, 1-ethylundecanol. Mixtures of alkanols of iso tridecanols are preferred such as those of CAS 27458-92-0 and CAS 68526-86-3 [0015] 
The tridecanols are formed from dodecenes which are hydroformylated to C13 aldehydes then hydrogenated to give iso tridecanols [0016] the dodecenes are obtained from butenes dimerized to give a mixture of isomeric octenes and dodecenes which are isolated from the reaction mixture [0016] the mixture of isomeric dodecenes can be obtained from a hydrocarbon mixture of butenes with a heterogenous catalyst of nickel oxide [0017] and other catalysts [0020] (meeting the limitations of clams 17-18 such as for a heterogenous catalyst) [002-0028] (See reference claims 9-12)  
The iso tridecanols have a characteristic distribution of isomers defined by gas chromatography showing mainly triply branched iso tridecanols, double branched iso tridecanols and singly branched iso tridecanols and n tridecanol [0033]   The triple and more branched iso tridecanol is 20- 60 %, [0034] the single branched are 5- 30 % [0036] and the double branched 10-50 % [0035] (meeting the limitations of claim 16) 
No tetra decanol or dodecanol is required or indicated to be present.  
forming esters with the tridecanols and phthalic acid which have high low temperature flexibility and low volatility [0012]  
The esters may be used with additives such as lubricants, etc. [0055]
It would have been obvious to one of ordinary skill in the art to use the mixture of iso tridecanol having the branching of Breitscheidel to react with adipic acid forming the adipate for a lubricant composition as taught by Giacobbe et al. as it forms esters suitable for use as lubricants and provide good high and low temperature performance and impart the improved viscosity index and pour point sought by Giacobbe. 
35 USC § 103
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giacobbe et al (US 5,245,072) further in view of Breitscheidel et al (US 2003/0187114) as applied to claims 16-30 and 32 above further in view of Zehler (US 6,656,888) or in the alternative Fukushima et al (US 2016/0355719) or in the alternative Lakes et al (US 6,664,216)
Regarding Claim 31:
Giacobbe discloses the limitations above set forth.  Giacobbe teaches the highly branched esters have low pour point and are useful as lubricants for engines subjected to very cold temperatures.  Linearity improves VI where the branched and linear esters have VI of 134 and 159 and linearly also decreases volatility (C14 L55-68) 
While using mixtures of base stocks and additives in engine lubricant compositions is well known by those of ordinary skill in the art at the time of filing the invention and would be obvious to try in formulating an engine lubricant composition, assuming arguendo it is not obvious and Giacobbe does not expressly disclose additional base stocks and additives of instant claim 31.
Zehler (US 6,656,888) discloses lubricant compositions comprising biodegradable ester base stocks for engines and other machinery (Abstract) The composition comprises carboxylic acid ester (C3 L5-15) (meeting the limitation of claim 31 for a carboxylic acid ester base stock) and reduce friction between moving surfaces (C4 L8-14)   The composition is particular useful in engines (C4 L55-68) 
composition may comprise additional additives to complete the lubricant formulation and provide oxidation resistance thermal stability, corrosion inhibition, etc. (C6 L35-50)   The base stock may also include relatively low molecular weight esters such as those from tri decanol branched chain isomers thereof and carboxylic acid to improve solvency (C10 L38-51) 
Or in the alternative
Fukushima et al (US 2016/0355719) discloses a lubricating composition comprising an ester of a dibasic acid and a mono hydric alcohol [01119] the dibasic acid includes adipic acid [0120][0135] the alcohol includes linear or branched tridecanol such as n-tridecanol, iso tridecanol and the like [0143]  the composition is used in an engine such as a gas engine heat pump [0326] and may comprise additives such as a VI improver, corrosion inhibitor etc. [0219] and may comprise a mixture of esters as a base oil [0119]
	Or in the alternative
Lakes et al (US 6,664,216) discloses a two cycle engine oil comprising an ester base stock that is readily biodegradable (C1 L10-15) The ester base stock has superior biodegradability flash point and viscosity properties (C2 L54-59)   The composition may comprise additive packages known in the art (C2 L62-68) and may be a mixture of ester base stocks such as a polyol ester of carboxylic acid (C2 L25-38) The base stock may also include a relatively low molecular weight ester as a solvent substitute to enhance miscible formed from tridecanol and branched chain isomers thereof and a carboxylic acid (C5 L9-20)
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 accompanying this office action.  For example:
Sharko (US 2017/0175026) discloses a composition of a mixture of tridecanols with at least about 60 wt.% is linear at least bout 10 wt.% is branched having branching on the second carbon atom.  The tridecanols may be converted to derivatizes for lubricants (Abstract) or at least 70 wt.% linear and at least about 15 wt.% branched [0008]
The tridecanol may be derivatized to an ester of dicarboxylic acid [0009]
The tridecanols are of formula (1) and (2):

    PNG
    media_image1.png
    457
    565
    media_image1.png
    Greyscale

The tridecanols are 60-90 wt.% formula (1) and 10-40 wt.% formula (2) and are synthesized from linear dodecane y modified Oxo process with a catalyst such as cobalt or rhodium [0009] by hydroformylation which is a reaction of the olefin with CO and H2 to produce an aldehyde/alcohol which has one or more carbon atoms than the reactant olefin [0011] 
Common diacids reacted with the tridecanol mixture include adipic acid [0013] 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1759